FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELMER ESAU MARTINEZ-MONROY,                      No. 13-71588

               Petitioner,                       Agency No. A201-174-347

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Elmer Esau Martinez-Monroy, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo due process claims, Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir.

2008), and for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      We reject Martinez-Monroy’s claim that he did not receive a full and fair

hearing in his remand proceedings. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      Substantial evidence supports the BIA’s determination that even if the past

incidents with Martinez-Monroy’s family are attributed to him, he failed to

establish past harm or that it is more likely than not he would be persecuted on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41

(9th Cir. 2009) (under the REAL ID Act, an applicant must prove that a protected

ground will be at least one central reason for the persecutors’ acts). Thus,

Martinez-Monroy’s withholding of removal claim fails. See id. at 742.

      We do not consider Martinez-Monroy’s other claims because the BIA’s final

order was limited to withholding of removal. See Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010) (“[Court’s] review is limited to the actual grounds relied

upon by the BIA.”) (internal quotation omitted).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-71588